DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Request for Continued Examination (RCE) filed on August 25, 2022. Claims 1-53 are currently pending. Claims 1-17, 32, and 38-53 have been withdrawn from further consideration. Claim 54 has been canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 18-31 and 33-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24, 26-28, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham (US Publication 2016/0022431) in view of Willis et al. (US Publication 2016/0199193), hereinafter “Willis” and Jones et al. (US Publication 2017/0348114), hereinafter “Jones”.
Regarding claim 18, Wickham discloses an implantable device (12, Figure 1) comprising: a generally trapezoidal shaped body (14, Figure 1) capable of being used for midline insertion between vertebral bodies of a spine, the body having an upper surface (18, see Figure 1), a lower surface (20, Figure 1), an anterior portion (as part of the outer wall 24, Figure 1), a posterior portion (as part of the outer wall 24, Figure 1), and a pair of exterior sidewalls (14a, Figure 1) extending from the upper surface to the lower surface and connecting the posterior and anterior portions, wherein the upper surface, the lower surface and the exterior sidewalls comprise a porous structure (28, Figure 2), and integrated into the body as a single unitary structure (i.e. since the lattice is disposed within 26a and 26b [paragraph 0025]), the porous structure is capable of allowing bony ongrowth and bony ingrowth therethrough [paragraph 011].
Wickham fails to explicitly disclose a porous surface that is about 50% to about 90% porous and having a repeating geometric unit of cells. 
However, Willis discloses a spinal implant with a porous surface with an average pore diameter between 100-1,000 microns with a 30-80% porosity, while a preferred embodiment would have porosity between 55-65% [paragraph 0029]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the Wickham’s implant with a porous structure that is about 50% to about 90%, as taught by Willis, in order to allow for bone to grow into a significant portion of the implant [paragraph 0029].
However, Jones teaches a single spinal implant comprised, in whole or in part, of a lattice (i.e., a porous structure [paragraph 0063]. The lattice is comprised of repeating geometric patterns of unit of cells [paragraph 0066]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wickham’s implant with a lattice having repeated geometric unit of cells, as taught of Jones, because repeating geometric units of cells provide predictable characteristics [paragraph 0062 of Jones].
Regarding claim 19, the modified Wickham’s implant discloses wherein the interface between the porous structure and the upper surface, lower surface or exterior sidewalls is seamless and void of mechanical or chemical bonding [paragraph 0011 of Wickham].
Regarding claim 20, the modified Wickham’s implant further discloses having a roughened, textured surface (i.e. external features, such as teeth [paragraphs 0012, 0021, and 0028] of Wickham).
Regarding claim 21, the modified Wickham’s implant discloses wherein the porous structure comprises a mesh or lattice structure (28) between the upper and lower surfaces ([paragraph 0025] of Wickham).
Regarding claim 22, the modified Wickham’s implant discloses wherein the porous structure is contained within a solid perimeter structure (i.e. there are solid portions of frame 14 of Wickham).
Regarding 23, the modified Wickham’s implant fails to disclose wherein the porous structure comprises a plurality of randomized cell units, the porous structure further having pores between about 0.3 mm to 0.7 mm in diameter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrast the porous structure of the modified Wickham’s implant with pores between about 0.3mm to 0.7mm in diameter, since it held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine in the art. 
Regarding claim 24, the modified Wickham’s implant discloses wherein each of the cell units has a dodecahedron geometry ([paragraph 0068] of Jones).
Regarding claim 26, the modified Wickham’s implant discloses wherein the device is capable of having a convex profile to nest with bony endplates (i.e. surfaces to engage V1 and V2, see Figure 3 of Wickham).
Regarding claim 27, the modified Wickham’s implant discloses a central opening (26, Figure 1 of Wickham) between the upper and lower surfaces.
Regarding claim 28, the modified Wickham’s implant discloses further including a porous graft containment around the central opening (i.e. located between 26a and 26b [paragraph 0025] of Wickham).
Regarding claim 34, the modified Wickham’s implant wherein the device comprises a biocompatible metal, metal alloy or polymer [paragraph 0018 of Wickham].
Regarding claim 35, the modified Wickham’s implant discloses wherein the biocompatible metal, metal alloy or polymer is selected from the group consisting of stainless steel, titanium, or titanium alloy [paragraphs 0010, 0018, and 0019 of Wickham].
Regarding claim 36, the modified Wickham’s implant discloses wherein the vertebral bodies are cervical vertebral bodies and the body capable for use with the cervical spine [paragraph 0009 of Wickham].
Regarding claim 37, the modified Wickham’s implant discloses wherein the body includes rounded posterolateral corners (see Figure 3 of Wickham). 

Claims 25, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham (US Publication 2016/0022431), Willis et al. (US Publication 2016/0199193), hereinafter “Willis”, Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, and further in view of Wecker et al. (US Publication 2017/0367841), hereinafter “Wecker”.
Regarding claim 25, the modified Wickham’s implant fails to disclose wherein the upper surface and lower surface are non-parallel such that one of the pair of sidewalls has a greater height than the other sidewall to form a wedge-shaped body. 
	However, Wecker discloses the upper surface (2, Figure 1) and lower surface (3, Figure 1) are non-parallel such that one of the pair of sidewalls (4, Figure 4) has a greater height than the other sidewall to form a wedge-shaped body (see Figure 1). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the modified Wickham’s implant with a wedge-shaped body, as taught by Wecker, since it is one of many well-known implant shapes used to contact vertebrae.
	Regarding claim 29, the modified Wickham’s implant discloses wherein the anterior portion (4a of aperture of Wecker) of the device includes one or more apertures (7 of apertures of Wecker) for receiving a fixation element. 
	Regarding claim 33, the modified Wickham’s implant discloses wherein the sidewalls (4c of Wecker) include an aperture (8 of Wecker) for receiving an insertion tool of Wecker [paragraph 0023 of Wecker].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wickham (US Publication 2016/0022431), Willis et al. (US Publication 2016/0199193), hereinafter “Willis”, Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, Wecker et al. (US Publication 2017/0367841), hereinafter “Wecker”, and further in view of Thalgott et al. (US Publication 2011/0166656), hereinafter “Thalgott”.
Regarding claim 30, the modified Wickham’s implant discloses wherein the one or more apertures comprises a superior aperture extending superiorly and two inferior apertures extending inferiorly.
However, Thalgott teaches an intervertebral implant (10) having one or more apertures comprising a superior aperture (26) extending superiorly and two inferior apertures (26) extending inferiorly [paragraphs 0030 and 0031 that the implant may have any number of holes in any location on the implant]. 
Therefore, it would have been obvious to one have ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wickham’s implant with a superior aperture extending superiorly and two inferior apertures extending inferiorly as taught by Thalgott, since such a modification would provide fixation elements inserted so as to secure the implant to respective superior and inferior vertebral bodies [paragraph 0031 of Thalgott].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wickham (US Publication 2016/0022431), Willis et al. (US Publication 2016/0199193), hereinafter “Willis”, Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, Wecker et al. (US Publication 2017/0367841), hereinafter “Wecker”, and further in view of Chapman et al. (US Patent 5,041,114), hereinafter “Chapman”.
Regarding claim 31, the modified Wickham’s implant fails to disclose wherein the one or more apertures has an hourglass shape.
However, Chapman teaches a plate (45) wherein the one or more apertures (61) has an hour glass shape (see the annotated diagram figure 7 below). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wickham’s implant with one or more apertures having an hourglass shape, as taught by Chapman, in order to provide a shape that allows a screw to rotate within a screw hole to get a desired angle of insertion (Column 6, lines 48-57). 

    PNG
    media_image1.png
    177
    450
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-270-5963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775